11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Joseph B. Roe, Jr.,                           * From the 142nd District Court
                                               of Midland County,
                                               Trial Court No. CV-52,446.

Vs. No. 11-17-00294-CV                        * November 7, 2019

Mike McQuitty, David Decker, and              * Memorandum Opinion by Stretcher, J.
and C. Boyd Finch,                              (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Joseph B. Roe, Jr.